Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2020

The Court of Appeals hereby passes the following order:

A20D0255. KELVIN KELLEY v. CORECIVIC OF TN, LLC et al.

      Kelvin Kelley filed this application for discretionary review of the trial court’s
order denying his motion for an out-of-time appeal. Although the application includes
a copy of the order sought to be appealed, it does not contain a stamped “filed” copy
of the order as required by Court of Appeals Rule 31 (c), and without it, we are
unable to ascertain whether the filing is timely. On January 6, 2020, this Court
ordered Kelley to supplement his application with a stamped “filed” copy of the order
sought to be appealed within ten days or the application would be dismissed. No
stamped “filed” order has been filed within the time allowed. Therefore, this
application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/23/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.